DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-13,15-23,25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 6,17,24 are objected to because of the following informalities:  
In claims 6,17,24 “NAK” should be changed to “NACK”.
How can a Ue be able to transmit an explicit NAK based on an absence of the explicit NAK; and transmit an explicit ACK based on an absence of the explicit ACK? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1,4,5,7,8,12,15,16,18,19,20,22,25,26,28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pat.10,897,331) in view of Jiang et al. (US Pub.2021/0307048).
In claims 1,12,20 and 22 Guan et al. discloses a method of wireless communication by a user equipment (UE), comprising receiving a downlink control channel including a first grant for a first acknowledgement or negative acknowledgement (ACK/NAK) ACK/NAK resource for transmitting an early ACK/NAK acknowledgement or negative acknowledgement (ACK/ANAK) (see fig.3; step S302;col.14; lines 5-28; a UE receives a transport block (a DL data channel) and a first scheduling information (a first grant) carried in a control channel ( DCI) from a network device), the downlink control channel including an offset indication for a first time offset between receiving a downlink data channel and the first grant;
receiving a second grant for a second ACK/NAK resource for transmitting a regular ACK/NAK (see col.15; lines 47- the UE receives a second schedule information (a second grant) from the network node to schedule a resource allocation. In steps S308, S309; col.15; lines 60 to col.16; line 6; the UE generates a second feedback to be sent to the network node); and transmitting, to a base station, the early ACK/NAK on the first ACK/NAK resource on an uplink control channel upon partially decoding the downlink data channel (see fig.3; step S303; col.14; lines 50-67; the UE generates a first feedback to be sent to the network device. The first feedback includes a receiving status such as 
Even though Guan et al. does not specifically disclose a timing offset between receiving a DL data channel and an UL grant used to transmit an early ACK or a regular ACK, but 
It is well-known to one skilled in the art that there is a data processing/ decoding delay of the UE between receiving DL data and transmitting an ACK transmission.
In order to support the well-known concepts, examiner relies on the teaching of Jiang et al. that teaches in par[0116-0117] during a DL data transmission, a base station transmits to a UE a DCI in an m th  TTI downlink subframe. Upon receiving the DCI for scheduling uplink data, the UE delays the scheduling of ACK/NACK feedback transmission to an n th TTI of a (m+1)th uplink subframe ( a first time offset between receiving a DL data channel and the first grant). 
Therefore, it would be obvious to one skilled in the art before the effective filing date of the claimed invention to use the teaching of Jiang et al.  with Guan et al. to transmit an early ACK after taking a first time offset to process the received data and transmit a subsequent/regular ACK since receiving the PDSCH.                
Further, in Guan et al., since the second feedback is transmitted to the network device ( see step S308,S309; fig.3; col.15; lines 55 to col.16; line 5) in response a retransmission of code blocks ( see step S305; fig.3; col.15; lines 25-35), therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention 
In claims 4,15,25 Guan et al. discloses wherein the receiving of the first grant and the receiving of the second grant both are via a dynamic downlink control channel ( see the first scheduled information ( see col.14; lines 12-17) and the second scheduling information ( col.15; lines 45-52) are transmitted via a control channel).
In claims 7,18,28 Guan et al. discloses receiving a retransmission of the downlink data channel on a retransmission resource in response to transmitting the early ACK/NAK ( see fig.3; step S303, S305, S306; col.14; line 50 to col.15; line 38; the network device retransmits the code blocks  to the UE in response to a first NACK indicating the code blocks are not correctly decoded).
In claims 5,16,26 Guan et al. discloses the receiving of the second grant is via a dynamic downlink control channel (see col.14; lines 12-17 and col.15; lines 47-52; UE receives a second schedule information via a control channel) and wherein the receiving of the
first grant is via a semistatic radio resource control (RRC) message or via receiving a time offset through a second RRC message (see col.21; lines 14-20; the network device notifies the UE via RRC signaling).
In claims 8,19,29 Guan et al. discloses receiving the retransmission of the downlink data channel with a second downlink control channel (see col.21; lines 21-30; retransmission 
receiving the retransmission of the downlink data channel without the second
downlink control channel, wherein the retransmission resource is at least partially preconfigured (see step S307 of fig.3; col.16; lines 18-28; the Ue receives retransmission of code blocks from the network device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pat.10,897,331) in view of Jiang et al. (US Pub.2021/0307048), and further in view of Kundu et al. ( US Pat.10,966,223).
In claim 11, Guan et al. does not disclose multiplexing the early ACK/NAK with the regular ACK/NAK for an additional downlink data channel based at least in part on the early ACK/NAK resource overlapping with a regular ACK/NAK resource for the additional downlink data channel; or dropping one of the early ACK/NAK and the regular ACK/NAK that has a larger delay budget. Kundu et al. discloses in col.3; lines 19-25; when a first PUCCH carrying a first UCI type fully collides with a second PUCCH carrying a second UCI type, a UE would multiplex the first and the second UCI types into one of the first and the second PUCCHs (multiplexing the first UCI type with a second UCI type for another downlink data channel if the UCI types overlaps).
Even though the UCI types of Kundu does not explicitly indicate an early ACK and regular ACK, but one skilled in the art, before the effective filing date of the claimed invention, 
Kundu et al. further discloses in Fig.9; col.18; lines 55-67 and col.19; lines 17-24; a ACK partially overlaps with a SR. The SR is either dropped or delayed until the end of ACK transmission (dropping one of the UCI type that has a larger delay budget). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kundu et al. with that of Guan et al. to drop an ACK that has large delay.

Claims 2,13,21,23 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pat.10,897,331) in view of Jiang et al. (US Pub.2021/0307048), and further in view of Beale et al. (US Pat.10,965,409).
In claims 2,13,21,23 Guan et al. discloses transmitting a regular ACK/NAK on a second ACK/NAK resource after completing decoding of the downlink data channel ( see fig.3; step S308& S309; col.15; line 55 to col.16; line 8; the UE transmits a second feedback to the network device after correctly receiving the code blocks); transmitting the regular ACK/NAK on the second ACK/NAK resource on the uplink control channel after decoding an entirely of the downlink data channel and based at least in part on the early ACK/NAK comprising an ACK (see fig.3; step S308& S309; col.15; line 55 to col.16; line 8; the UE 
Beale et al. discloses skipping transmission of the regular ACK/NAK; or skipping transmission of the regular ACK/NAK based at least in part on the early ACK/NAK comprising a NAK (see fig.10; col.16; lines 18-22; if the one of received B 1002,C 1006 or D 1008 of the PDCCH is NACK, the UE abandons decoding of the URLLC packet; and does not transmit further NACKs if the NACK at B1002 indicates NACK). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Beale et al. with that of Guan et al. to skip the regular ACK/NACK based at least in part on the early ACK is an NACK.  

Claims 6,17,27 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pat.10,897,331) in view of Jiang et al. (US Pub.2021/0307048), and further in view of Yin et al. ( US Pat.10,306,630).
In claims 6,17,27 Guan et al.  does not disclose transmitting an explicit NAK or an implicit ACK based at least in part on an absence of the explicit NAK;
transmitting an explicit ACK or an implicit NAK based at least in part on an
.  
Allowable Subject Matter
Claims 9,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In claims 9,30 the prior art fails to disclose receiving the retransmission of the downlink data channel with a third downlink control channel that overwrites contents of the second downlink control channel for a current HARQ process based at least in part on the early ACK/NAK including a NAK.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US Pub.2020/0266932; Acknowledgement Feedback Techniques in Wireless Communications).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413